         Case 4:19-cv-00187 Document 31 Filed on 02/26/20 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

  ALCLAIR WHITE,                                      §     CIVIL ACTION NO.: 4:19-cv-187
           Plaintiff,                                 §
                                                      §
  v.                                                  §
                                                      §
  CHEVRON PHILLIPS                                    §     JURY DEMAND
  CHEMICAL COMPANY, LP                                §
           Defendant.                                 §
                                                      §
                                                      §


                        PLAINTIFF’S REPLY MOTION FOR SANCTIONS

   TO THE HONORABLE JUDGE OF SAID COURT:


        COME NOW, Plaintiff Alclair White files this reply to her Motion for Sanctions. In support of

her Motion for Sanctions, Plaintiff respectfully show the Court as follows:

                                           I.      INTRODUCTION

        This is Plaintiff's Reply to Defendant’s Response for Plaintiff’s Amended Motion for Sanctions

against Defendant and/or its attorney for abuses. Defendant’s attorney, Dennis Duffy (hereinafter “Mr.

Duffy”), embarked on a campaign of abusive and intolerable conduct that ultimately led to his termination

as Defendant’s counsel. We respectfully request this court GRANT Plaintiff’s Amended Motion for

Sanctions. Even though, Defendant has terminated Mr. Duffy as counsel; Plaintiff still seeks an ex parte

order, awarding sanctions to Plaintiff.

                                           II.     ARGUMENT

        A. It was mandatory to bring Motion for Sanctions to protect Plaintiff from inappropriate
           behavior in the future.

        Defendant states that Plaintiff has overreached and the timeliness of Plaintiff’s amended motion

creates skepticism as to Plaintiff’s intent. Plaintiff’s attorney is adamant that after reviewing the local rules
                                                      -1
        Case 4:19-cv-00187 Document 31 Filed on 02/26/20 in TXSD Page 2 of 5



it was mandatory that Plaintiff file the motion. It is inapposite for Defendant to allege improper motive for

filing the motion when Defendant committed acts of inappropriate behavior, which should not be tolerated

in the legal profession. Since filing the motion, Plaintiff’s attorney has received emails from other local

attorneys showing gratitude to Plaintiff’s attorney for exposing Mr. Duffy’s inappropriate behavior. The

motion should be granted regardless of the timeliness of the motion because Plaintiff could not proceed

with the upcoming depositions with Defendant being represented by Mr. Duffy.

        B. Statements made at the mediation are not inadmissible statements because they were not
           in connection with the alternative dispute resolution procedure.

        Defendant is incorrect in their argument that “Plaintiff’s motion should be denied because it is

predicated on inadmissible statements” because Mr. Duffy’s inappropriate conduct was not in

connection with the alternative dispute resolution procedures. Under Chapter 154 of the Texas Civil

Practice and Remedies Code (the “Texas ADR Act”), all communications made in connection with

an alternative dispute resolution procedure are “confidential, not subject to disclosure, and may not be

used as evidence against the participant in any judicial or administrative proceeding.” See Tex. Civ.

Prac. & Rem. Code § 154.073(a); Local Rule 16.4.I. There is a difference between communications

made in connection with and communications wholly unrelated to alternative dispute proceedings. The

inappropriate conduct and statements made by Mr. Duffy were wholly unrelated to the mediation, and

did not affect the merits of the case. Since these statements were not made in connection with the

mediation’s subject matter, they are unrelated and admissible statements. If Defendant’s argument was

correct then attorneys could say and do anything at mediation without any recourse for their actions.

These mediation confidentiality rules focus specifically on communications made in relation to the

civil subject matter; when that case is a participant in an alternative dispute resolution procedure. Mr.

Duffy’s statements were not related to the merits of this case, and his actions have only caused more

damage to Plaintiff.


                                                    -2
        Case 4:19-cv-00187 Document 31 Filed on 02/26/20 in TXSD Page 3 of 5



        C. A monetary sanction is necessary because Defendant’s previous attorney inappropriate
           behavior caused Plaintiff to incur more legal fees than necessary.

        Plaintiff agrees that both parties should put this in the rearview mirror and focus on moving this

case forward. However, Plaintiff does not agree that monetary sanctions are unnecessary because Mr.

Duffy’s abusive tactics have caused Plaintiff to incur no less than $7,000 in attorneys’ fees in bringing this

motion and trying to coordinate a deposition in this case. Therefore, Plaintiff requests that the Court order

Mr. Duffy to pay this amount to Plaintiff in sanctions.

        None of Mr. Duffy’s conduct was triggered by anything that Plaintiff’s counsel did or said. All of

Plaintiff counsel’s communications with Mr. Duffy were polite and professional. As a result of Mr.

Duffy’s abusive language, Plaintiff’s counsel questions his professionalism and does not want any more

instances in the future. Depositions are being scheduled for the week of March 2, 2020 and Plaintiff is in

communication with Defendant’s counsel to assure depositions are held that week.

                                          III.    CONCLUSION

    In the case at bar, Plaintiff’s attorney has raised a claim of unethical conduct. The district court

abdicated its duty to examine the charge of unethical behavior and impose the necessary sanctions. Mr.

Duffy’s conduct has gone well beyond the “unethical” and “improper” standard. It is shocking, blatantly

discriminatory, and disrespectful. Because of the repeated and egregious nature of Mr. Duffy’s actions

we request this Court to exercise its inherent authority to impose monetary sanctions and/or

disqualification of counsel. Plaintiff has incurred no less than $7,000 in attorneys’ fees in bringing this

motion and trying to coordinate a deposition in this case. The conduct by Mr. Duffy is a direct abuse of

the judicial process because it undermines attorney’s ability to work together. This court should not

allow Mr. Duffy’s conduct to go unpunished because his conduct goes well beyond the “unethical” and

“improper” standard required by the courts. Defendant should be ordered to pay the reasonable and

necessary cost in dealing with the unethical conduct by Mr. Duffy.


                                                    -3
         Case 4:19-cv-00187 Document 31 Filed on 02/26/20 in TXSD Page 4 of 5



        WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully request that the Court grant

this Motion in its entirety.




                                    Respectfully Submitted,


                                     Alfonso Kennard, Jr.
                                     Texas Bar No. 24036888
                                     Southern District Bar No. 713316
                                     2603 Augusta Drive, Suite 1450




                                     Houston Texas 77057
                                     Main: 713.742.0900
                                     Fax: 713.742.0951
                                     alfonso.kennard@kennardlaw.com
                                     Eddie R. Hodges, Jr.
                                     Texas Bar No. 24116523
                                     Southern District Bar No. 3479748
                                     2603 Augusta Drive, Suite 1450
                                     Houston, Texas 77057
                                     Main: 713.742.0900
                                     Fax: 713.742.0951
                                     eddie.hodges@kennardlaw.com
                                     ATTORNEYS IN CHARGE FOR PLAINTIFF




                                            -4
      Case 4:19-cv-00187 Document 31 Filed on 02/26/20 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2020, a true and correct copy of Plaintiff’s Motion for
Sanctions was served on Counsel of Record for Defendants via Court’s CM/ECF.

      Counsel for Defendant:

      Shauna Johnson Clark (Attorney-in-Charge)
      Texas Bar No. 00790977
      Federal ID No. 18235
      shauna.clark@nortonrosefulbright.com
      Kimberly F. Cheeseman
      Texas Bar No. 24082809
      Federal I.D. No. 2254668
      kimberly.cheeseman@nortonrosefulbright.com
      1301 McKinney Street, Suite 5100
      Houston, TX 77010-3095
      Telephone: (713) 651-5151
      Facsimile: (713) 651-5246




                                                 __________________________________
                                                 Alfonso Kennard, Jr.




                                            -5
